Citation Nr: 1712645	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  16-12 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a head injury, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), other than anxiety reaction.

3.  Entitlement to service connection for a gastrointestinal (GI) disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1950 to May 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Board notes that, while the Veteran's original claim for service connection for PTSD was denied in a September 2014 rating decision and he did not file a notice of disagreement within one year of such decision, new and material evidence was received within a year of its issuance and, thus, the matter was reconsidered in the March 2015 rating decision on appeal in accordance with 38 C.F.R. § 3.156(b) (2016).  Furthermore, in addition to PTSD, the record reflects additional psychiatric diagnoses.  Therefore, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to recharacterize the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, other than his already service-connected anxiety reaction.

In addition, while the RO denied service connection for dysentery, also claimed as diarrhea, the Veteran testified at his February 2017 Board hearing that he believes he has several current GI disorders related to an in-service GI illness.  Therefore, the Board recharacterized such claim as entitlement to service connection for a GI disorder to fully encompass the Veteran's contentions.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In February 2017, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the undersigned held the record open for sixty days for the receipt of additional evidence; however, none has been submitted to date.

The Board notes that, subsequent to the issuance of the March 2016 statement of the case, additional evidence referable to the Veteran's claim for service connection for an acquired psychiatric disorder, to include VA treatment records dated through February 2017, was associated with the record.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, as his claim is being remanded, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board's decision herein addresses the Veteran's application to reopen his previously denied claim for service connection for residuals of a head injury.  The reopened claim and his claims for service connection for an acquired psychiatric disorder and a GI disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision issued in June 1958, the AOJ denied service connection for residuals of a head injury; the Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of notice of the decision, and no relevant official service department records have since been associated with the record.

2.  Evidence added to the record since the final June 1958 denial is not cumulative or redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The March 1968 rating decision that denied service connection for residuals of a head injury is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7104(b) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)].

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of a head injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. 
§ 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

VA received the Veteran's original claim for service connection for a head injury in October 1952.  At such time, he alleged that he incurred a head injury during service when he fell off a pole in August 1951.  In a May 1953 rating decision, the AOJ denied service connection for a head injury on the basis that the Veteran's service treatment records (STRs) did not reflect a head injury.     

Thereafter, the Veteran filed an application to reopen the claim in October 1957 and, in December 1957 and February 1958, submitted statements from members of his unit corroborating his account of falling from a pole and being knocked unconscious during service.  In a June 1958 rating decision, the AOJ considered this evidence, as well as the Veteran's STRs, post-service treatment records reflecting complaints of headaches the Veteran related to his in-service fall, and a March 1958 VA examination that resulted in a sole diagnosis of anxiety reaction with conversion features, and found that, while new and material evidence had been received to reopen the claim for service connection for a head injury, service connection was not warranted as there were no organic residuals of a head injury found on examination.  However, the AOJ granted service connection for anxiety reaction based on the March 1958 VA examination report.  

In June 1958, the Veteran was notified of the decision and his appellate rights.  However, he did not submit a notice of disagreement or any other further communication regarding this claim until September 2014, when VA received his application to reopen such claim.  Furthermore, no additional evidence was received within one year of notice of the decision, and no relevant official service department records have since been associated with the record.  Therefore, the June 1958 rating decision is final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7104(b) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)].

The Veteran filed the present claim in September 2014.  The new evidence received since the June 1968 rating decision includes private and VA treatment records as well as the Veteran's statements, to include during his testimony at the February 2017 Board hearing.  In this regard, the Veteran reported for the first time that he has a sinus condition which was caused by his head injury and has persisted since that time.  In addition, private treatment records associated with the record in January 2015 contain a physical examination noting mucosal edema present in the Veteran's nose in December 2013.  Further, he has alleged for the first time that he experiences cognitive and memory issues that he believes are the result of his fall.

Based on the Veteran's statements in regard to sinus and cognitive symptoms related to his in-service head injury and presuming the credibility of such statements pursuant to Justus, the Board finds that the evidence received since the June 1958 Board decision is neither cumulative nor redundant, and raises the possibility of substantiating the relevant claim.  See 38 C.F.R. § 3.156(a).  Specifically, the Veteran's claim was previously denied as the record did not show residual organic injuries from his in-service fall, and he was instead service-connected for a psychiatric disorder.  Since that time, he has reported sinus and cognitive symptomatology, separate and distinct from his psychiatric disorder, and private treatment records indicating the presence of a sinus condition have been associated with the file.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim for service connection for residuals of a head injury is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a head injury is reopened; the appeal is granted to this extent only. 



REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran claims that he has residuals of a head injury, an acquired psychiatric disorder other than his already service-connected anxiety reaction, and a GI disorder related to his military service.  

With regard to the Veteran's claim of service connection for residuals of a head injury, as noted above, while his STRs do not reflect such an injury, he provided statements in December 1957 and February 1958 from two fellow veterans who witnessed him sustain the injury.  In addition, the Veteran has claimed that he has headaches, cognitive difficulties, and sinus problems as a result of such head injury.  As previously noted, treatment records reflect complaints of headaches and nasal symptomatology.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination to determine if he has any current disorder residual to his in-service head injury.  

Pertinent to the Veteran's claim for service connection for an acquired psychiatric disorder other than anxiety reaction, he has reported several in-service stressors.  In a July 2014 letter, he described a fellow service member firing a machine gun near him and another incident when a large gun was fired on a truck he was driving.  In an October 2014 letter, the Veteran reported that he thought he would die from dysentery he contracted while serving in Korea and described falling from a pole and being knocked unconscious when he landed.  Then, at his February 2017 Board hearing, the Veteran stated that a fellow soldier pulled a bayonet and a gun fired near him.  The Veteran's representative also stated that in the course of the Veteran's service he had to carry reels of communication wire over the bodies of dead soldiers while he was stationed in Korea.  In connection with his hearing, the Veteran submitted a statement with additional PTSD stressors.  In this regard, he reported seeing a soldier from his unit, PFC M.B., killed in a vehicle accident in August 1951 and seeing a fellow soldier, PFC D. drowned while trying to cross a river in May 1951.  He also stated that his previously reported fall from a pole was a drop of 40 feet and caused him to lose consciousness for three minutes as a result of hitting his head.  He further reported that when he was landing at Inchon in Korea, he saw Navy personnel shoot North Korean mines from Wonson Harbor and that he now has flashbacks to the deafening noises from such explosions.

In regard to verification of the Veteran's claimed PTSD stressors, the Board notes that the Joint Services Records Research Center (JSRRC) made a formal finding in February 2015 indicating that the Veteran's report of falling from a telephone pole and being knocked out, a fellow soldier pulling a bayonet on him and the Veteran almost shooting the soldier, and being startled by a gun going off near him could not be verified.  However, the record contains statements of fellow service members who witnessed the Veteran fall from a pole and be knocked unconscious, which serve as independent verifications of this stressor.  In addition, the Veteran has listed other in-service stressors that may be verified, including witnessing two fellow service members die in Korea.  Therefore, a remand is necessary in order to attempt to verify the Veteran's newly claimed in-service stressors.

The Veteran's STRs do not contain any complaints, treatment, or diagnosis referable to a psychiatric disorder.  However, as previously noted, a March 1958 VA examination determined that the Veteran had anxiety reaction as a result of his military service and such disability has been service-connected.  Additionally, while an August 2014 VA examination found that the Veteran did not have a mental disorder that conformed to the DSM-5, recent post-service treatment records reflect additional diagnoses of PTSD, adjustment disorder, unspecified trauma and stressor related disorder, depression, and dysthymia.  Therefore, in light of the newly diagnosed disorders, the Board finds that, after attempts have been made to verify the Veteran's stressors, he should be afforded another VA examination so as to determine the nature and etiology of his claimed acquired psychiatric disorder.

With regard to the Veteran's claim for service connection for a GI disorder, his STRs contain treatment for gastroenteritis in August 1951.  The Veteran reported in an October 2014 letter that he had dysentery while serving in Korea in 1951 and 1952.  Thereafter, at the February 2017 Board hearing, the Veteran reported having diarrhea, benign polyps in his colon, hemorrhoids, constipation, and diverticulitis, which he believes are associated with his in-service GI condition.  Private treatment records associated with the file in July 2015 show the Veteran was admitted to a hospital due to abdominal pain in April 2015.  During this hospital stay, a physician found his large bowel contained multiple diverticula.  During a follow up appointment the next month, the Veteran's spouse reported he had been ill with mild gastroenteritis that had since resolved.  In light of the Veteran's in-service treatment for gastroenteritis, his competent reports of continuity of symptomatology, and indications of current diagnoses, a remand is necessary to afford him a VA examination so as to ascertain the nature and etiology of his claimed GI disorder.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the March 2016 supplemental statement of the case, which encompasses the VA treatment records dated through February 2017.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify the Veteran's claimed in-service stressors including carrying communication wire over the bodies of dead soldiers, witnessing one member of his unit (PFC M.B.) die in a vehicle accident, witnessing a fellow service member (PFC D.) drowned in a river, and being exposed to deafening noises from exploding mines set off by Naval fire in Wonson Harbor while landing at Inchon, from any appropriate source.  In doing so, provide the information as to the dates and units in which the Veteran served in Korea; the information in his February 2017 letter in which he provided the names and dates related to the deaths of service members he reportedly witnessed; and any other relevant details that would assist confirmation of these reports.  All responses received must be associated with the record. 

2.  The Veteran should be given another opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, schedule the Veteran for an appropriate examination to identify all current residuals of the Veteran's in-service head injury.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner is advised that, while the Veteran's STRs do not contain evidence of his in-service head injury, such has been corroborated by fellow service members.  Therefore, the examiner should accept as fact that the Veteran fell from a pole and was knocked unconscious for a brief period during service.

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has any residuals as a result of his in-service head injury.  In offering such opinion, the examiner should specifically consider the Veteran's reports of headaches, cognitive difficulties, and sinus issues, which he believes are a result of his in-service head injury.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinions offered should be provided.

4.  After completion of the verification of the Veteran's claimed stressors and all outstanding records have been obtained, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder other than anxiety reaction.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5 criteria.  In this regard, the examiner should specifically address whether the Veteran has PTSD, adjustment disorder, unspecified trauma and stressor related disorder, depression, and/or dysthymia, as shown by the treatment records during the pendency of the claim.

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consider verified that the Veteran fell a substantial distance from a pole and was briefly knocked unconscious during service.  The examiner should consult the claims file in order to determine whether the Veteran's other claimed stressors involving carrying communication wire over the bodies of dead soldiers, witnessing a member of his unit die in a vehicle accident, witnessing a fellow service member drowned in a river, and being exposed to deafening noises from exploding mines while landing at Inchon.  The examiner is advised that the claimed stressors regarding a fellow soldier pulling a bayonet on him and the Veteran almost shooting the soldier, being near a tommy gun firing loudly, and any incident that "almost" took place cannot be verified.

(C) For each currently diagnosed acquired psychiatric disorder other than PTSD and anxiety reaction, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

5.  After all outstanding records have been obtained, schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed GI disorder. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

(A)  The examiner should identify all GI disorders that have been present at any time since July 2014.

(B)  For each diagnosed GI disorder, the examiner should offer an opinion as to whether such is at least as likely as not (50 percent or higher degree of probability) related to the Veteran's military service, to include his in-service treatment for gastroenteritis. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinions offered should be provided.

6.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the March 2016 supplemental statement of the case, which encompasses the VA treatment records dated through February 2017.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, these claims should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


